                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


GLORIA E. MCCALEB,              )
                                )
               Plaintiff,       )
                                )
vs.                             )                      Case No. 18-CV-1390-SMY-DGW
                                )
MASSAC COUNTY, ILLINOIS,        )
MASSAC COUNTY, ILLINOIS SHERIFF )
TED HOLDER, PATRICK WINDHORST, )
and JOHNATHAN BEARD,            )
                                )
               Defendants.      )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Before the Court is Defendant Patrick Windhorst's Motion to Dismiss, filed on September

17, 2018 (Doc. 19). Plaintiff failed to file a response. For the following reasons, Defendant's

Motion is GRANTED.

       Plaintiff was arrested without an arrest warrant and held in custody without a judicial

determination of probable cause for twelve days. She filed suit against Massac County, Illinois,

Massac County Sheriff Ted Holder, Massac County corrections deputy Johnathan Beard, and SA

Windhorst alleging violations of her Fourth Amendment rights pursuant to 42 U.S.C. § 1983

(Doc. 1).

       Plaintiff alleges that Windhorst is an "independently-elected constitutional officer under

the Constitution of the State of Illinois", and that he had the "power" of his "respective office" to

ensure that Plaintiff was provided a prompt probable cause hearing. Id. at ¶¶ 6, 18. Windhorst




                                             Page 1 of 2
asserts that Plaintiff's claims against him are barred by the doctrine of sovereign immunity

because he is the duly elected State's Attorney for Massac County.

        The Court may, in its discretion, construe a party’s failure to file a timely response as an

admission of the merits of the motion. See Local Rule 7.1(c) (requiring a response to a motion to

dismiss be filed 30 days after service of the motion and stating a failure to timely respond may be

deemed an admission of the merits of the motion); see also Tobel v. City of Hammond, 94 F.3d

360, 362 (7th Cir. 1996) (“[T]he district court clearly has authority to enforce strictly its Local

Rules, even if a default results.”).

        Here, having fully considered Defendant's arguments, the Court deems Plaintiff’s failure

to respond as an admission of the merits of the motion and grants Defendant's Motion to Dismiss

(Doc. 19). Accordingly, the claim against Defendant SA Windhorst is DISMISSED without

prejudice.

        IT IS SO ORDERED.

        DATED: October 29, 2018
                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge




                                            Page 2 of 2
